MacLEAN, J.
The complaint herein, alleging as to the subject-matter of the controversy only that the defendant bought of the plaintiff books of the agreed price of $104, which sum the defendant promised to pay, and that, although duly demanded, no part of said sum has been paid, did not state the cause of action under the rule, venerable and statutory, called the “statute of frauds,” making void a promise or undertaking not in writing for the sale of goods for the price of $50 or more, where the buyer does not receive part of the goods or their evidences, nor pay any part of the purchase money. Personal Property Law, Laws 1897, p. 510, c. 417, § 21. A motion for dismissal made on this ground at the outset of the trial was denied indulgently, and the plaintiff was given an opportunity to prove the case, if he had one, which he had not. The evidence showing that, even when told to deliver the goods and get his money, he with objurgation refused to follow the common course, may indicate the motive of the defendant for relying upon the law which, with or without motive, he, having pleaded the statute, had a right to do, whatever the criticism of counsel. The judgment should be reversed.
Judgment reversed, with costs to defendant (appellant).